Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reopening of Prosecution

In view of the Patent Board Decision dated 11/2/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options: 
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or, 
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. 
A TC Director or appropriate representative has approved of reopening prosecution by signing below: 

/Keith D. Hendricks/           Acting Director, Technology Center 1700                                                                                                                                                                                             


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17,19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kevin(Jalapeno Cheese Crackers) in view of DuBois(US 509872) and Green(Cheddar Sriracha Snack Mix). 
	Regarding claim 17, Kevin teaches a method of seasoning a snack food comprising the steps of(p.4-5):
Applying topically to an uncooked cracker dough, a first partial seasoning comprising a solid seasoning in the form of a plurality of granules(salt granules are applied to uncooked cracker dough);
A carrier for the salt in the form of olive oil(olive oil and salt are applied to the outside of uncooked cracker dough). 
Cooking the coated cracker dough in an oven 
Kevin teaches on p.6 “Experiment with the flavors, keep them nice and thin. I use smoked sea salt on top, but feel free to use whatever you like.” With this statement, Kevin suggests modification and combination of seasonings on the top of the unbaked cracker dough but does not specifically teach that the salt granules themselves comprise a mixture of flavors. However, Dubois teaches a low sodium granular seasoning composition comprising NaCl, a bulking agent(i.e. carrier), and a binder(abstract). Dubois teaches that the granular seasoning composition can comprise other seasonings besides NaCl such as onion, pepper, garlic, MSG, etc(col 4, line 41-44).
Dubois teaches that the low sodium seasoning composition provides a given level of salty flavor intensity with less sodium, thus reducing the health risks associated with a high sodium intake such as high blood pressure and heart disease(col 1, line 1-15). It would have been obvious to use the granulated low sodium seasoning composition of Dubois comprising NaCl, a carrier, and a binding agent as the salt composition topically applied to the uncooked cracker dough of Kevin in order to reduce the sodium content of the snack food while still providing the same salty taste, thus reducing the health risks associated with a high sodium intake. It would have been obvious to include a mixture of seasonings such as NaCl and garlic in the granule of DuBois in order to provide a variety of flavors to the cracker as encouraged in Kevin. 
Kevin teaches applying a first partial seasoning topically to the uncooked crack dough but does not specifically teach applying a second partial seasoning topically to the cracker product after baking. However, Green teaches a cheddar sriracha snack mix formed by mixing of cereal pieces, crackers(Chees-Its), peanuts, and pretzels and coating the mix with melted butter and spices including sriracha, worchestire sauce, onion powder, garlic powder, salt, and cayenne pepper(p.3). Green teaches that the snack mix is “loaded with spice and flavor”(p.2). It would have been obvious to modify the method of Kevin and DuBois by applying a second partial seasoning topically to the crackers after baking as taught in Green in order to add additional spice and flavor. Kevin already teaches the use of spicy flavors such as jalapeno and also encourages experimenting with and combining flavors. Therefore, the use of additional spicy seasonings such as sriracha would complement the flavors of the cracker in Kevin. 
Regarding claim 19, DuBois renders obvious applying seasoning granules on the uncooked cracker dough of Kevin as required in claim 17. Dubois teaches that the granules have a particle size distribution between about 14 and 80 U. S. Standard Mesh(165 to 1,400 microns)(col 2, line 57-68), which overlaps the claimed range of a volume average particle size of  250 to 1400 microns. DuBois teaches that the particle size allows for the seasoning composition to taste, handle, and flow like table salt( col 2, line 57-68). It would have been obvious to modify Kevin in view of DuBois by having the granular seasoning composition topically applied to the unbaked cracker dough have a volume average particle size of 165 to 1,400 microns in order to provide a low sodium seasoning composition that tastes, handles, and flows like table salt. 
Regarding claims 20-21, DuBois renders obvious applying seasoning granules on the uncooked cracker dough of Kevin as required in claim 17. DuBois teaches that the granules are in the form of composite particles built up through a process of agglomeration of a plurality of primary NaCl particles using a binder solution(col 4, line 7-15). The binder solution comprises a binder agent in the form of maltodextrin(col 4, line 1-4). DuBois teaches that the seasoning composition is free-flowing and dust free and has low hygroscopicity, and desirable taste advantages of granular salt(col 2, line 37-41). It would have been obvious to use a maltodextrin binder in the granulated seasoning composition of Kevin as taught in DuBois in order to provide a low sodium seasoning composition that is free-flowing and dust free and has low hygroscopicity, and desirable taste advantages of granular salt. 
Regarding claim 22, DuBois renders obvious applying seasoning granules on the uncooked cracker dough of Kevin as required in claim 17. DuBois teaches that the granulated seasoning is formed by mixing NaCl particles with water and a binder(i.e. a binder solution)(col 4, line 7-14). DuBois further teaches that the NaCl can be combine with other flavors and spices(col 4, line 41-44). Therefore, when mixing the NaCl with other spices, water, and a binder, the binder solution would comprise seasoning ingredients as claimed. 
Regarding claim 23, DuBois renders obvious applying seasoning granules on the uncooked cracker dough of Kevin as required in claim 17. DuBois teaches that the granules have a bulk density of less than 0.6g/cc(600g/l)(col 2, line 14-24). DuBois teaches that the seasoning granules taste and handle like table salt but have a reduced level of sodium(col 2, line 25-32). It would have been obvious to modify the seasoning granules of Kevin to have a bulk density of less than 600g/l as taught in DuBois in order to achieve a low sodium seasoning composition that tastes and handles like table salt. 
Regarding claim 24, DuBois renders obvious applying seasoning granules on the uncooked cracker dough of Kevin as required in claim 17. DuBois teaches that the seasoning granule can comprise tastants such as MSG in order to provide a variety of low sodium spice compositions(col 4, line 41-44). It would have been obvious to modify the seasoning granules topically applied to Kevin to include tastants such as MSG in order to provide a low sodium spice composition. 
Regarding claim 25, Green renders obvious applying a second partial seasoning comprising melted butter and onion powder and garlic powder(p.3) onto the baked cracker of Kevin in view of DuBois. It would have been obvious to substitute the melted butter for olive oil since Kevin teaches the use of olive oil topically on the unbaked dough(p.4). The use of the same oil throughout the snack food would provide even consistency and taste. 
 Onion and garlic provide a distinctive aroma. Therefore, the second partial seasoning comprising onion and garlic powder mixed with olive oil is considered an “aroma oil” as claimed. 
Regarding claims 26-28, Kevin, Dubois and Green teach a seasoned cracker (farinaceous snack food) made by the method of claim 17.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        

/Keith D. Hendricks/
Acting Director, Technology Center 1700